Title: To Thomas Jefferson from Richard Rush, 14 March 1821
From: Rush, Richard
To: Jefferson, Thomas


Dear Sir.
London
March 14. 1821.
I have heretofore acknowledged, by a line, your much-esteemed favor of the 20th of October, since which that of the 27th of December has got to hand. The latter enclosed a letter for Mr Roscoe and one for Mrs Cosway, both of which I was happy to be the means of forwarding. The residence of Mrs Cosway was found out without difficulty.The list of books, I have had great pleasure in procuring, and the ample time allowed has afforded me increased opportunities of fulfiling your wishes in a manner as I would hope satisfactory. Lackingtons is the house with which I deal myself, having found it, upon the whole, to combine honesty and cheapness with the advantage of a large collection, in a degree greater than any other known to me, and always prompt and obliging. But on this occasion I looked farther. I had five copies of the list made out, putting them into the hands of as many booksellers of each of whom I had had special recommendations. One of them had been the collector for Mr Adams, secretary of state, whilst he was here, and another was named to me by Mr William Vaughan. Of the five lists four were returned to me with a positive declaration that several of the books specified were not to be had in all London, and although each return was defective in wanting at least four of the works, and those the most curious, yet the estimated cost of the remainder exceeded in all the cases the limits of the sum which you had indicated. One of the estimates went as high as sixty pounds. I must mention that the name of a book being in a London catalogue, does not always prove that the book itself is forthcoming. This kind of lure is probably among the expedients of the trade, as custom may grow out of it, though the particular book sought cannot be supplied. The return from Mr Vaughan’s man, embraced all the books except one, but no precise estimate of the cost. The majority of them being rare, he said that the prices might be capricious, and without an actual order for the purchase he would not undertake to fix them. This determined me not to deal with him.My sixth copy of the list was sent to Lackingtons firm. They first replied, that they had not all the books, but would strive to procure them. In a fortnight they informed me that they could get them all, and sent me an estimate of the prices, which, without a single one of the works being omitted, fell within the limit. The only deviation was, that they could procure no edition of Whately on gardening with plates. The person recommended by Mr Vaughan, was Payne, of Pall mall, who stands well here and has a very large stock. His prices, as far as he would afford them beforehand, were higher than Lackingtons.I have troubled you with a detail thus particular, only as it may serve to assist in determining the choice of a bookseller, when you may come to import for the University. Having found Lackington in this instance, as I generally do, the best, I have bought of him. The books are already packed up and sent to our consul, Col: Aspinwall, who will have the same pleasure in seeing that they are safely shipped that I have had in purchasing them. A bill and receipt will accompany them when  shipped. There is no vessel up at present for Richmond or Norfolk, but Colonel Aspinwall thinks it probable that there will be some next month, or at all events in May, and he will be sure to avail himself of the first opportunity. A balance of about five or six pounds, will remain in my hands, which I shall be happy to appropriate in any manner that you will gratify me by pointing out. Suffer me to add, that should the University begin to import during my stay here, and think that my aid could be in any way serviceable, it would yield me pleasure to be called upon.The reflections in your favor of October, bearing upon a momentous event in our publick affairs, were of great interest and value to me. They constitute indeed “moral facts,” (the most precious parts of history,) and I prize them accordingly. Though at a distance from home whilst the discussions respecting Missouri have been in agitation, I have not regarded them with the less attention or anxiety. The fathers of our Republick, as I had ever supposed, arranged, wisely and safely, all the fearful questions that belong to those discussions. Deeply then is it to be lamented that we, of this generation, have chosen to open them anew. A long and bloody struggle is probably upon the eve of commencing in Europe between the friends of free government, and those of long established abuse. Should we, at such an epoch, foolishly throw away the boon of our union, and with it the blessings of our prosperity and peace, we shall do more by our example, ten thousand times, to uphold the cause of tyranny in the old world, than can be effected by all the victories which the hirelings of Austria may be able to gain in Italy. But I must conclude for the present with the indulgence of better hopes, and above all that the evening of your useful days may never be pained by witnessing such a calamity to your country and to mankind.The wishes and prayers of a majority of the people of this country, are, I believe, on the side of Naples in the tremendous conflict that has been forced upon her. I cannot say that I think the same of the Ministry, though, for the present, they stand neutral.Permit me to renew to you, dear Sir, the assurances of my highest respect and attachment.Richard Rush